Case: 4:20-cv-00376-BYP Doc #: 5 Filed: 07/31/20 1 of 6. PageID #: 180




PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


GEORGE WASHINGTON PENSON III,                      )
                                                   )     CASE NO. 4:20CV0376
               Plaintiff,                          )
                                                   )     JUDGE BENITA Y. PEARSON
               v.                                  )
                                                   )
STEVEN TERNER MNUCHIN, et al.,                     )
                                                   )     MEMORANDUM OF OPINION
               Defendants.                         )     AND ORDER



       Pro Se Plaintiff George Washington Penson filed this action against United States

Treasury Secretary Steven Terner Mnuchin and other federal and state officials. The Complaint

(ECF No. 1) does not contain discernable legal claims. It does, however, make fairly clear that

Plaintiff seeks dismissal of all of his criminal convictions, release from prison, and monetary

damages, as remedies.

                                           I. Background

       Plaintiff is a federal prisoner convicted in the Northern District of Ohio and currently

incarcerated in FCI Williamsburg. It appears that Plaintiff hopes adjudication of his case will

result in the dismissal of his convictions and release from prison. How or why this would occur

is not clear from the Complaint (ECF No. 1). Plaintiff declared himself to be a private business

trust, and has named himself as the grantor, the beneficiary, the trustee, and the trust property.

Plaintiff contends he is claiming his right to the trust estate and all the property in the trust. He

claims, without explanation, that the Secretary of the Treasury is in possession of the trust
Case: 4:20-cv-00376-BYP Doc #: 5 Filed: 07/31/20 2 of 6. PageID #: 181




(4:20CV0376)


property without the consent of the beneficiary. Plaintiff provides a CUSIP number1 and a

routing number and suggests that he has perfected his birth certificate. He contends that as the

beneficiary of the trust, he is claiming the trust property unless the Secretary of the Treasury can

prove he has a higher claim to it. Plaintiff states that under the Debt Relief Act of 1793, he is

demanding a conveyance from his trust to make payment for the remainder of his prison sentence

and the expungement of his criminal cases. He also demands $2,000 per hour for the pain and

suffering caused by his arrest and incarceration.

                                    II. Standard for Dismissal

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the district court is

required to dismiss an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a

claim upon which relief may be granted or if it lacks an arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v.

City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). An action has no arguable basis in law

when a defendant is immune from suit or when a plaintiff claims a violation of a legal interest

which clearly does not exist. Neitzke, 490 U.S. at 327. An action has no arguable factual basis

when the allegations are delusional or rise to the level of the irrational or “wholly incredible.”

Denton v. Hernandez, 504 U.S. 25, 33 (1992). See also Lawler, 898 F.2d at 1199.



       1
         CUSIP stands for Committee on Uniform Securities Identification Procedures.
A CUSIP number identifies most financial instruments. See
https://www.sec.gov/answers/cusip.htm (last visited July 31, 2020).

                                                    2
Case: 4:20-cv-00376-BYP Doc #: 5 Filed: 07/31/20 3 of 6. PageID #: 182




(4:20CV0376)


          When determining whether a plaintiff has stated a claim upon which relief can be granted,

the court must construe the complaint in the light most favorable to the plaintiff, accept all

factual allegations as true, and determine whether the complaint contains “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). The plaintiff’s obligation to provide the grounds for relief “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. at

555. Although a complaint need not contain detailed factual allegations, its “[f]actual allegations

must be enough to raise a right to relief above the speculative level . . . on the assumption that all

the allegations in the complaint are true.” Id. (citation omitted). The court is “not bound to

accept as true a legal conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S.

265, 286 (1986).

          The Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009), further explains the

“plausibility” requirement, stating that “[a] claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. at 678. Furthermore, “[t]he plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (quoting Twombly, 550 U.S. at 556). This determination is a “context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.” Id.

at 679.




                                                  3
Case: 4:20-cv-00376-BYP Doc #: 5 Filed: 07/31/20 4 of 6. PageID #: 183




(4:20CV0376)


                                      III. Law and Analysis

       As an initial matter, Plaintiff fails to establish the Court’s subject-matter jurisdiction.

The United States as a sovereign may not be sued without its consent, and the terms of that

consent must be “unequivocally expressed.” United States v. Mitchell, 445 U.S. 535, 538 (1980).

Sovereign immunity extends to agents and officers of the United States to the extent they are

sued in their official capacities. Spalding v. Vilas, 161 U.S. 483, 498 (1896). Plaintiff therefore

must reference some statute waiving sovereign immunity for the type of suit which he now

brings. He has not pointed to any such statute.

       Plaintiff contends the Court has jurisdiction under 42 U.S.C. § 1983, 28 U.S.C. §

1343(a)(4), and 42 U.S.C. §§ 2000e, et seq. (“Title VII”). The first statute, 42 U.S.C. § 1983

applies only to causes of action against state or local officials. It does not apply to the United

States or federal officers. Parratt v. Taylor, 451 U.S. 527, 535 (1981). A Bivens2 action can be

brought against individual officers acting under color of federal law alleged to have acted

unconstitutionally. Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 70 (2001). It, however, does not

support an action against the United States government, its agencies, or any of its officers sued in

their official capacities. Id.; see F.D.I.C. v. Meyer, 510 U.S. 471, 484-86 (1994). The second

statute, 28 U.S.C. § 1343(a)(4), merely provides jurisdiction “[t]o recover damages or to secure

equitable or other relief under any Act of Congress providing for the protection of civil rights,

including the right to vote.” Plaintiff does not assert claims under any other civil rights statute.


       2
        Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
388 (1971).

                                                  4
Case: 4:20-cv-00376-BYP Doc #: 5 Filed: 07/31/20 5 of 6. PageID #: 184




(4:20CV0376)


The third statute, Title VII, provides a cause of action for employment discrimination. Plaintiff is

not an employee of the Treasury Department. He has not provided a viable cause of action for

which the United States has waived sovereign immunity for these Defendants. Thus, the Court

lacks subject-matter jurisdiction to entertain this action.

       Furthermore, Plaintiff cannot bring a civil rights action to collaterally attack his

conviction, sentence or continued incarceration. To the extent he is seeking release, his sole

remedy is habeas corpus, or in the case of a federal prisoner, a Motion to Vacate Conviction or

Sentence under 28 U.S.C. § 2255. To the extent Plaintiff is seeking damages for a wrongful

conviction or incarceration, he cannot proceed unless his conviction or sentence is set aside on

appeal or by a court reviewing his § 2255 Motion. Heck v. Humphrey, 512 U.S. 477, 486 (1994).

He is still incarcerated under valid convictions and sentences, so this cause of action cannot

proceed.

       Finally, and as important, Plaintiff’s allegations fail to meet basic pleading requirements.

The Complaint (ECF No. 1) must give defendants fair notice of what the legal claims are and the

factual grounds upon which they rest. Bassett v. National Collegiate Athletic Ass’n, 528 F.3d

426, 437 (6th Cir. 2008). The Complaint (ECF No. 1) contains no explanation of legal claims

and no coherent statement of facts. Therefore, it is also dismissed as frivolous.

                                          IV. Conclusion

       Accordingly, this action is dismissed pursuant to 28 U.S.C. § 1915(e). The Court




                                                   5
Case: 4:20-cv-00376-BYP Doc #: 5 Filed: 07/31/20 6 of 6. PageID #: 185




(4:20CV0376)


certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken

in good faith.



       IT IS SO ORDERED.


   July 31, 2020                               /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge




                                                 6
